Citation Nr: 0944257	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-39 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1970 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Lincoln, Nebraska, which ignored the Board's prior denial 
of this claim and denied the claim on the merits.  

Regardless of the RO's decision to ignore reopening the 
hearing loss claim, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The appellant submitted a September 2009 statement with 
evidence after the issuance of the last Supplemental 
Statement of the Case in September 2009.  A February 1989 
audiological report is new to the file, but, aside from the 
date, is largely identical to a previously considered January 
1988 report from the same medical provider.  Both 
examinations show current disability for VA purposes.  See 
38 C.F.R. § 3.385 (2009).  The evidence is duplicative of 
evidence previously considered by the RO.  As such, the 
evidence is not relevant, and the file need not be returned 
to the RO for initial consideration.  


FINDINGS OF FACT

1.  A July 1990 Board decision, of which the appellant was 
notified in July 1990, denied the appellant's claim of 
entitlement to service connection for bilateral hearing loss.  
The Board decision was not appealed.

2.  Additional evidence received since the July 1990 Board 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the appellant's claim for 
service connection for bilateral hearing loss.

3.  The preponderance of the evidence is against a causal 
link between the appellant's current bilateral hearing loss 
and service, including demolitions noise exposure.


CONCLUSIONS OF LAW

1.  The July 1990 Board decision, denying the claim of 
service connection for bilateral hearing loss, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for bilateral 
hearing loss; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The appellant's bilateral hearing loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As discussed below, the Board finds that new and material 
evidence specifically addressing this issue has been 
submitted in the form of nexus opinions in favor of his 
claim.  Therefore, the claim is reopened.  See 38 C.F.R. § 
3.156(a).  The Board will proceed to review the decision on 
the merits.  As such, the Board finds that any error related 
to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2005 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The VCAA notice provided to the appellant prior to 
adjudication failed to provide notice of any of the elements 
required to establish service connection under Dingess.  See 
Quartuccio, supra.  The Board is obligated to consider 
whether the claimant was harmed by the error because, when a 
procedural defect is found, remand is appropriate only when 
correction of the defect "is essential for a proper 
appellate decision."  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2009).  Thus, 
the Board should consider the "entire record in the 
proceeding," including "all evidence and material of record 
and applicable provisions of law and regulation" to 
determine whether a claimant was prejudiced by a VA notice 
error.  See Shinseki, at 1708; see also 38 U.S.C. § 7104(a) 
(2009).  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The 
appellant's statements that his bilateral hearing loss is the 
result of service and his procurement of medical opinions 
supporting that contention show that the appellant is aware 
of the first three Dingess elements.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  See Mlechick.  March 2006 and July 2009 
letters provided notice of the degree of disability and 
effective date elements of Dingess.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in March 2006 and July 
2009, he was provided an opportunity to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in August 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2005 medical 
examination to obtain an opinion as to whether his bilateral 
hearing loss was the result of inservice noise exposure.  
This opinion was rendered by a medical professional following 
a thorough examination and interview of the appellant and 
review of the claims file.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The 
examiner laid a factual foundation for the conclusions that 
were reached.  Therefore, the Board finds that the 
examination is adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. New and Material Evidence

The appellant brought a previous claim for service connection 
for bilateral hearing loss in September 1988.  The claim was 
denied and the appellant appealed.  The Board found that the 
appellant had defective hearing, but that the hearing loss 
was not related to service, having manifested first on 
clinical evidence more than a decade following separation 
from service.  The Board denied the claim in a July 1990 
decision.  The appellant was notified in that same month and 
provided notice of his appellate rights.  The July 1990 
decision is final.  38 U.S.C.A. §§ 7104, 7105 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant has submitted opinions and medical treatment 
records from several audiologists in support of his petition 
to reopen.  In particular, September 2005 and August 2009 
opinions from Dr. Pflug and an audiologist, C. Foss, 
respectively, indicate that both conclude that the 
appellant's hearing loss is at least as likely as not the 
result of inservice noise exposure.  

The evidence submitted in new to the file and addresses the 
grounds for the prior denial, raising a reasonable 
possibility of substantiating the claim.  The Board finds 
that new and material evidence has been submitted.  The 
petition to reopen is granted, to this extent only.  See 
38 C.F.R. § 3.156.

III. Service Connection

The appellant contends that he has bilateral hearing loss as 
a result of inservice noise exposure working in demolitions 
and from jet noise.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant contends that he has hearing loss which he 
feels are due to noise exposure in service.  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  

At the June 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
70
80
LEFT
35
35
75
105+
105+

Speech recognition was 84 percent the right ear and 72 in the 
left.  The appellant's VA treatment records also show the use 
of hearing aids for several years.  The appellant clearly has 
a hearing loss disability for VA purposes.  See Hensley, 
supra.  

The appellant contends that he had noise exposure during 
service, due to jet noise and serving in demolitions.  The 
appellant's service personnel records show that he served as 
a demolitions specialist.  Noise exposure is consistent with 
the conditions of service.  The Board will assume for the 
purposes of this decision that the appellant had inservice 
noise exposure.  38 U.S.C.A. § 1154(a).

The appellant underwent an audiometric examination both at 
entry to service in November 1970 and at separation in April 
1974.  The appellant's entrance examination report indicates 
that the audiometric findings were reported in American 
Standards Association (ASA) units.  The current definition 
for a hearing loss disability found at 38 C.F.R. § 3.385 is 
based on ISO units.  The military audiograms in this case 
conducted in 1970 must be converted from ASA to ISO units.  
Essentially, that means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 500 Hertz and 5 decibels at 4000 Hertz.

At entry to service in November 1970, the appellant underwent 
an authorized audiological evaluation.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
15
10
10
15
25

At his separation from service physical examination in April 
1974, the appellant underwent an authorized audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
20
15
0
0
15

Speech recognition ability was not tested at either 
examination.  The appellant denied hearing loss in his prior 
medical history report at both examinations.

These results show a shift in the ranges, but normal hearing 
in both ears, in all ranges, at separation.  See Hensley, 
supra.  While the appellant may indeed have had some hearing 
shift following service in the 500 ranges and the 1000 Hz 
range on the left, some improvement in the 2000, 3000 and 
4000 ranges was shown.  These changes do not necessarily lead 
to a chronic disability.  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The appellant's statements have 
been that he had significant noise exposure during service, 
no significant exposure since that time and that the two must 
be related.  The Board acknowledges that the appellant is 
competent to give evidence about what he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  The 
appellant's statements are not that he had hearing loss since 
separation, but that his current hearing loss is related to 
service.  As such, continuity of symptoms has not been 
alleged.  The Board turns to the medical evidence of record 
for support for the proposition that his hearing loss and 
service are related.  

The appellant submitted a September 2005 opinion from a Dr. 
Pflug.  The appellant reported that the appellant had a 
history of noise exposure while in the military.  The doctor 
noted that the appellant had severe sensorineural bilateral 
hearing loss.  The doctor stated that the appellant had no 
other recent history of noise exposure or any other ototoxic 
medications or problems with his ears or infections.  He 
concluded that the appellant's hearing loss was at least as 
likely as not related to service.  There is no indication 
that the doctor reviewed the appellant's service treatment 
records.  Treatment records from 1999, 2000 and 2004 were 
also associated with the file, noting hearing loss and a 
history of noise exposure, without further opinion.  

The RO sent the appellant's record for a September 2005 VA 
examination and opinion to determine if his current 
complaints of hearing loss were related to service.  
Following interview and examination of the appellant and 
review of the claims file and his service treatment records, 
the examiner concluded that his hearing loss was not at least 
as likely as not related to service.  The examiner pointed to 
the normal induction and separation audiometric results as 
the primary reason for the hearing loss being unrelated to 
service.  The examiner explained that exposure to either 
impulse or continuous sounds can cause a temporary threshold 
shift, which usually abates within 16 to 48 hours.  Impulse 
noise may also result in immediate and permanent hearing 
loss.  Continuous and repeated exposure to loud noise may 
also cause permanent hearing loss.  Since the damage from 
noise exposure occurs at the time of the exposure, a normal 
audiogram subsequent to the noise exposure would verify that 
hearing recovered without a permanent threshold shift.  The 
examiner also filed a December 2005 addendum noting the ASA 
conversion described above and indicating that this had no 
effect on the opinion.  

An August 2009 opinion from an audiologist, C. Foss, was also 
submitted.  Foss performed an audiometry examination.  The 
appellant was noted to have bilateral hearing loss.  The 
appellant reported inservice noise exposure due to jets and 
demolitions work and provided his service treatment records 
for review.  The opinion indicates that the appellant 
provided a background to Foss that denied any significant 
amount of noise exposure after his separation from service.  
Foss concluded that the appellant's hearing loss was "quite 
likely" related to his inservice noise exposure.  

The Board's review of the file leads the Board to doubt that 
Plug and Foss were aware of the appellant's post-service 
history.  Records developed during the appellant's first 
claim for service connection for bilateral hearing loss show 
that he was employed in a gravel pit for many years.  An 
October 1980 treatment note for back complaints indicates 
that he worked in a gravel pit.  An October 1982 note states 
the appellant hurt his back lifting a gravel pipe.  The 
appellant's occupation was listed "Elba schools & Elba Sand 
& Gravel."  A January 1988 treatment note from a Dr. Nabity 
indicates that the appellant was seen for hearing loss.  The 
appellant provided a noise exposure history of service, the 
gravel pit and Post Office machines.  The appellant was then 
tested by C. Foss, who found high frequency sensorineural 
hearing loss bilaterally.  It appears from the record that 
the appellant had hearing loss as of January 1988, fourteen 
years after separation from service.  In the meantime, the 
appellant had several years of additional noise exposure 
working at a gravel pit.  The Board notes that the appellant 
originally endorsed noise exposure from this employment in 
January 1988, before he began seeking compensation for the 
problem.  Additionally, the record reflects that the 
appellant had on the job injuries associated with lifting, 
which tends to show that the appellant did not have an office 
job away from the activity of the pit.  

The Board finds that the evidence against a nexus to service 
outweighs the evidence in favor.  The Board finds that the 
bilateral hearing loss did not exist at separation from 
service.  The appellant's omission of his post-service noise 
exposure renders the opinions of Pflug and Foss inadequate, 
as both relied on the absence of post-service noise exposure 
in arriving at their conclusions.  The September 2005 VA 
opinion gave specific and detailed reasons for concluding 
that the appellant's bilateral hearing loss was unrelated to 
his inservice noise exposure to include the lack of 
consistent hearing loss in service.  The VA opinion did not 
rely on the appellant's omission of post-service noise 
exposure but rather relied on an accurate medical and post-
service employment history.  The Board finds that the VA 
opinion, based on a review of the evidence and application of 
medical principles to the facts of the case, outweighs the 
appellant's contentions.  The Board finds that the 
preponderance of the evidence is against a relationship 
between the appellant's current hearing loss disability and 
any incident of service, including noise exposure in 
demolitions and from jets.  Service connection on a direct 
basis must be denied.  See Hensley and Hickson, both supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (including sensorineural hearing loss) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's hearing loss was not shown for more 
than a decade after service.  The appellant cannot benefit 
from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted, to this extent only.

Entitlement to service connection for bilateral hearing loss 
is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


